Title: The American Commissioners to James Moylan, 27 October 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Moylan, James


Sir
Passy Octr. 27. 1778
We received your Favour of the 12 Instant. You will see by the enclosed to Capt. McNeill, which We leave open for your Perusal, the State of the Affair of the Prisoners. In Case of his being obliged to Sail, before he can receive the Ministers particular orders for their Reception, We desire you would take care of them, if Mr. Schweighausers Agent Mr. Puchelberg declines it. We are much obliged by your early Information of the Arrival of the Vessell from Philadelphia; and shall be so for any News you may from Time to Time communicate to us. We have the Honour to be.
Mr Moylan
